Vanguard Ultra-Short-Term Bond Fund Supplement to the Prospectus and Summary Prospectus Dated May 26, 2016 Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Managers Gregory S. Nassour, CFA, Principal of Vanguard. He has co-managed the Fund since its inception in 2015. Samuel C. Martinez, CFA, Portfolio Manager at Vanguard. He has co-managed the Fund since 2017. Prospectus Text Changes The following replaces similar text under the heading Investment Advisor : The managers primarily responsible for the day-to-day management of the Fund are: Gregory S. Nassour , CFA, Principal of Vanguard. He has been with Vanguard since 1992, has worked in investment management since 1994, has managed investment portfolios since 2001, and has co-managed the Fund since its inception in 2015. Education: B.S., West Chester University; M.B.A., Saint Josephs University. (over, please) Samuel C. Martinez , CFA, Portfolio Manager at Vanguard. He has been with Vanguard since 2007, has worked in investment management since 2010, has managed investment portfolios since 2014, and has co-managed the Fund since 2017. Education: B.S., Southern Utah University; M.B.A., The Wharton School of the University of Pennsylvania. The Statement of Additional Information provides information about each portfolio managers compensation, other accounts under management, and ownership of shares of the Fund. CFA ® is a registered trademark owned by CFA Institute. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1492A 032017
